Worrill, J.
The defendant in error having made a motion to dismiss the bill of exceptions on the ground that “there is absolutely no service of the bill of exceptions or waiver of service shown in this case,” and counsel for the plaintiff in error having filed a response to the motion to dismiss admitting that the bill of exceptions was not served, and that the motion to dismiss is well taken, and service of the bill of exceptions or a waiver thereof being essential to confer jurisdiction of the appeal on this court (Code, § 6-911; Lee v. Weston, 36 Ga. App. 194, 136 S. E. 165; Salvation Army v. Eleventh Hour Service, 77 Ga. App. 196 (1), 47 S. E. 2d, 893), this court is without jurisdiction, and the writ of error must be

Dismissed.


Sutton, C.J., and Felton, J., concur.